DETAILED ACTION
This office action is in response to the communication received on 12/03/2018 concerning application no. 16306870 filed on 12/08/2018.
Claims 1-28 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 3 has a reference numeral 304. It is unclear what it is pointing to as the line is the same color as the background.
Fig. 6 has a quadrant that is difficult to discern from its background.
Fig. 7 has a quadrant and a distance indicator that are difficult to discern from their background.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 3, recites “RIO”. This is a typographical error. It should be amended to “ROI”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansegard et al. (PGPUB No. US 2012/0176365) in view of Wang et al. (PGPUB No. US 2003/0007598).

Regarding claim 1, Hansegard teaches an ultrasound imaging system, comprising:
a user interface (Display 108) comprising a display (Paragraph 0017 teaches that the display 108 can display ultrasound images); 
Processor 106) operatively connected to the user interface (Paragraph 0017 teaches that the processor 106 processes ultrasound information and outputs information to the display 108. Fig. 1 shows the connection between the processor 106 and the display 108); and 
memory (Memory) comprising processor-executable instructions (Paragraph 0053 teaches that the memory is able to hold software for execution of programs), which when executed by the processor cause the user interface to: 
display a first ultrasound image generated from imaging data on the display (Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue); 
receive an indication of a first region of interest in the first ultrasound image (Paragraph 0038 teaches that the operator is able to select a slice that identifies the proximal end 405 of the structure 114); 
display a second ultrasound image generated from the imaging data on the display (Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue); 
receive an indication of a second region of interest in the second ultrasound image (Paragraph 0041 teaches that the operator is able to select a slice that identifies the distal end 407 of the structure 114), wherein the processor is configured to determine locations of the first and second regions of interest (ROIs) based on probe position data associated with the first and second images, respectively (Paragraph 0021 teaches that the 3D volume dataset from the probe can be displayed. See Fig. 3 and 8 which show the spatial relationship of the slices with respect to origin of the volume acquired by the probe. The distances between the proximal end 405 and the distal end 407 of the structure 114 are calculated as DT).
 However, Hansegard is silent regarding the ultrasound imaging system, comprising:

In an analogous imaging field of endeavor, regarding the display of regions of interest, Wang teaches an ultrasound imaging system, comprising:
automatically provide a visual indication of proximity if a relative distance between the first and second ROIs is less than or equal to a predetermined amount or the first and second ROIs are located in a same breast quadrant (Abstract teaches that the ultrasound system is utilized for breast imaging. Paragraph 0188 teaches that the ROI X and ROI Y are identified based on the distance and angular information is identified based on the nipple. While the paragraph teaches that the ROI distance is compared to an X-ray image and the difference is matched to predetermined value, it would be obvious to one with ordinary skill in the art that the ROI relationships within the ultrasound images themselves can be compared to one another and the difference distance can be compared to a predetermined value. This comparison can allow for the alignment of the multiple image planes based on ROI positions. This modification would be obvious as it allows the user to use ultrasound in the form of a stand up apparatus (paragraph 0124). Paragraph 0034 teaches that the images and screening can be done with direct view of only ultrasound scans. Paragraph 0193 teaches that the identified lesions can be displayed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hansegard with Wang’s teaching of the comparison of a distance relationship between two ROIs to a threshold value. This modification would allow a user to use ultrasound in the form of a stand up apparatus (Paragraph 0124 of Wang). Furthermore, this information can be immediate and of familiar significance to the user (Paragraph 0034 of Wang).

Regarding claim 2, modified Hansegard teaches the ultrasound imaging system of claim 1, as discussed above.
Fig. 8 shows the image 420 is angled relative to the image holding the distal end 407. It is also shown to be angled relative to images between the distal and proximal ends).

Regarding claim 3, modified Hansegard teaches the ultrasound imaging system of claim 1, as discussed above.
Hansegard further teaches an ultrasound imaging system, wherein the first and second ultrasound images do not overlap or intersect (Fig. 3 shows that the second slice plane 270 is parallel to the first slice plane 260).

Regarding claim 15, Hansegard teaches a non-transitory computer-readable medium comprising processor-executable instructions for displaying ultrasound image data on a computing system (Paragraph 0053 teaches that the memory is able to hold software for execution of programs), which when executed cause the computing system to: 
displaying a first ultrasound image of a display (Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue);
receiving an indication of a first region of interest (ROI) in the first ultrasound image (Paragraph 0038 teaches that the operator is able to select a slice that identifies the proximal end 405 of the structure 114);
determining a location of the first ROI using probe position data associated with the first ultrasound image (Paragraph 0021 teaches that the 3D volume dataset from the probe can be displayed. See Fig. 3 and 8 which show the spatial relationship of the slices with respect to origin of the volume acquired by the probe. The distances between the proximal end 405 and the distal end 407 of the structure 114 are calculated as DT); 
Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue);
receiving an indication of a second ROI in the second ultrasound image (Paragraph 0041 teaches that the operator is able to select a slice that identifies the distal end 407 of the structure 114); 
determining a location of the second ROI using probe position data associated with the second ultrasound image (Paragraph 0021 teaches that the 3D volume dataset from the probe can be displayed. See Fig. 3 and 8 which show the spatial relationship of the slices with respect to origin of the volume acquired by the probe. The distances between the proximal end 405 and the distal end 407 of the structure 114 are calculated as DT).
However, Hansegard is silent regarding a medium, comprising:
- 28 -WO 2017/211910PCT/EP2017/063874 	automatically providing a visual indication of proximity if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or the first and second ROIs are located in a same quadrant of the breast.  
In an analogous imaging field of endeavor, regarding the display of regions of interest, Wang teaches a medium, comprising:
- 28 -WO 2017/211910PCT/EP2017/063874 	automatically providing a visual indication of proximity if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or the first and second ROIs are located in a same quadrant of the breast (Abstract teaches that the ultrasound system is utilized for breast imaging. Paragraph 0188 teaches that the ROI X and ROI Y are identified based on the distance and angular information is identified based on the nipple. While the paragraph teaches that the ROI distance is compared to an X-ray image and the difference is matched to predetermined value, it would be obvious to one with ordinary skill in the art that the ROI relationships within the ultrasound images themselves can be compared to one another and the difference distance can be compared to a predetermined value. This comparison can allow for the alignment of the multiple image planes based on ROI positions. This modification would be obvious as it allows the user to use ultrasound in the form of a stand up apparatus (paragraph 0124). Paragraph 0034 teaches that the images and screening can be done with direct view of only ultrasound scans. Paragraph 0193 teaches that the identified lesions can be displayed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hansegard with Wang’s teaching of the comparison of a distance relationship between two ROIs to a threshold value. This modification would allow a user to use ultrasound in the form of a stand up apparatus (Paragraph 0124 of Wang). Furthermore, this information can be immediate and of familiar significance to the user (Paragraph 0034 of Wang). 

Regarding claim 16, Hansegard teaches a method comprising: 
displaying a first ultrasound image of a breast (Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue);
receiving an indication of a first region of interest (ROI) in the first ultrasound image (Paragraph 0038 teaches that the operator is able to select a slice that identifies the proximal end 405 of the structure 114);
determining a location of the first ROI using probe position data associated with the first ultrasound image (Paragraph 0021 teaches that the 3D volume dataset from the probe can be displayed. See Fig. 3 and 8 which show the spatial relationship of the slices with respect to origin of the volume acquired by the probe. The distances between the proximal end 405 and the distal end 407 of the structure 114 are calculated as DT);
displaying a second ultrasound image of the breast (Fig. 1 shows the images 118 and paragraph 0017 teaches that the display is able to show multiple images. Paragraph 0044 teaches that the structures of the body can be imaged. So, it is capable of imaging the breast tissue); 
Paragraph 0041 teaches that the operator is able to select a slice that identifies the distal end 407 of the structure 114);
determining a location of the second ROI using probe position data associated with the second ultrasound image (Paragraph 0021 teaches that the 3D volume dataset from the probe can be displayed. See Fig. 3 and 8 which show the spatial relationship of the slices with respect to origin of the volume acquired by the probe. The distances between the proximal end 405 and the distal end 407 of the structure 114 are calculated as DT).
However, Hansegard is silent regarding a method, comprising:
automatically providing a visual indication of proximity if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or the first and second ROIs are located in a same quadrant of the breast.
In an analogous imaging field of endeavor, regarding the display of regions of interest, Wang teaches a method, comprising:
automatically providing a visual indication of proximity if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or the first and second ROIs are located in a same quadrant of the breast (Abstract teaches that the ultrasound system is utilized for breast imaging. Paragraph 0188 teaches that the ROI X and ROI Y are identified based on the distance and angular information is identified based on the nipple. While the paragraph teaches that the ROI distance is compared to an X-ray image and the difference is matched to predetermined value, it would be obvious to one with ordinary skill in the art that the ROI relationships within the ultrasound images themselves can be compared to one another and the difference distance can be compared to a predetermined value. This comparison can allow for the alignment of the multiple image planes based on ROI positions. This modification would be obvious as it allows the user to use ultrasound in the form of a stand up apparatus (paragraph 0124). Paragraph 0034 teaches that the images and screening can be done with direct view of only ultrasound scans. Paragraph 0193 teaches that the identified lesions can be displayed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hansegard with Wang’s teaching of the comparison of a distance relationship between two ROIs to a threshold value. This modification would allow a user to use ultrasound in the form of a stand up apparatus (Paragraph 0124 of Wang). Furthermore, this information can be immediate and of familiar significance to the user (Paragraph 0034 of Wang).

Claims 4-7, 11-12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hansegard et al. (PGPUB No. US 2012/0176365) in view of Wang et al. (PGPUB No. US 2003/0007598) further in view of Zhang et al. (PGPUB No. US 2010/0040274).
	
Regarding claim 4, modified Hansegard teaches the ultrasound imaging system of claim 1, as discussed above.
However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein the user interface is configured to display a breast graphic and overlay, on the breast graphic, a first ROI indicator corresponding to the first ROI and a second ROI indicator corresponding to the second ROI.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an ultrasound imaging system, wherein the user interface is configured to display a breast graphic and overlay, on the breast graphic, a first ROI indicator corresponding to the first ROI and a second ROI indicator corresponding to the second ROI (Fig. 18 shows the plurality bookmarks 1822, 1824, and 1826, and the nipple marker 1806 over the thick slice image 1802).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of 

	Regarding claim 5, modified Hansegard teaches the ultrasound imaging system of claim 4, as discussed above.
	However, Hansegard is silent regarding an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically change a look of the first ROI indicator, the second ROI indicator, or both if the relative distance is less than or equal to the predetermined amount or if the first and second ROIs are located in a same breast quadrant.
	In an analogous imaging field of endeavor, regarding the display of regions of interest, Wang teaches an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically change a look of the first ROI indicator, the second ROI indicator, or both if the relative distance is less than or equal to the predetermined amount or if the first and second ROIs are located in a same breast quadrant (Paragraph 0138 teaches that the indicators of the tumors and cysts can be of different sizes to indicate degree of suspiciousness. Paragraph 0188 teaches that the ROI X and ROI Y are identified based on the distance and angular information is identified based on the nipple. While the paragraph teaches that the ROI distance is compared to an X-ray image and the difference is matched to predetermined value, it would be obvious to one with ordinary skill in the art that the ROI relationships within the ultrasound images themselves can be compared to one another and the difference in distance can be compared to a predetermined value which thereby triggers a determination of the shape of the indicator. This comparison can allow for the alignment of the multiple image planes based on ROI positions. This modification would be obvious as it allows the user to use ultrasound in the form of a stand up apparatus (paragraph 0124). Paragraph 0034 teaches that the images and screening can be done with direct view of only ultrasound scans. Paragraph 0193 teaches that the identified lesions can be displayed).


	Regarding claim 6, modified Hansegard teaches the ultrasound imaging system of claim 4, as discussed above.
However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically overlay a quadrant indicator on the breast graphic if the first and second ROIs are located in a same breast quadrant.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically overlay a quadrant indicator on the breast graphic if the first and second ROIs are located in a same breast quadrant. (Fig. 18 shows the plurality bookmarks 1822, 1824, and 1826, and the nipple marker 1806 over the thick slice image 1802. Both the bookmark 1826 and nipple marker 1806 are in the top left quadrant that is created based on the marker 1822).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of a quadrant that holds ROIs in the same quadrant. This modified apparatus would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).


However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein user interface is configured to overlay a quadrant indicator on the breast graphic prior to display of the first and second RIO indicators.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an ultrasound imaging system, wherein user interface is configured to overlay a quadrant indicator on the breast graphic prior to display of the first and second RIO indicators. (Paragraph 0078 teaches that the bookmarks 1822’ and 1824, are only shown when the vertical plane indicator passes over the cursor location set be the user. A similar procedure is found for the horizontal plane indicator 1827).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of a quadrant that holds ROIs in the same quadrant. This modified apparatus would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 11, modified Hansegard teaches the ultrasound imaging system of claim 1, as discussed above.
However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein the user interface comprises an auto-annotate control configured to cause a displayed ultrasound image to be automatically annotated with ROI location information estimated, in part, from probe position data associated with the displayed ultrasound image.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an ultrasound imaging system, wherein the user interface comprises an auto-annotate control configured to cause a displayed ultrasound image to be automatically annotated with ROI location information estimated, in part, from probe position data associated with the displayed ultrasound image (Paragraph 0077 teaches that the thick slice image is shown with its relationship to the ultrasound probe that was swept over the surface based on the frontal base icon 1712. This orientation information shows its relationship to the nipple marker. This image information is shown in the thick slice images 1702).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of a automatically annotating ROI based on probe information. This modified apparatus would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 12, modified Hansegard teaches the ultrasound imaging system of claim 4, as discussed above.
However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein the breast graphic includes a plurality of views of a left breast, a right breast, or combinations thereof, and wherein the first and second ROIs are indicated on each relevant view of the multiple views of the breast graphic.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an ultrasound imaging system, wherein the breast graphic includes a plurality of views of a left breast, a right breast, or combinations thereof, and wherein the first and second ROIs are indicated on each relevant view of the multiple views of the breast graphic (Fig. 8 shows a scanned breast volume with an micro-calcification section denoted by triangles 804a-c and a separate suspicious mass 806a-c. The views are shown based on the z-x plane, x-y plane, and a z-MLOp plane).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of breast graphic with ROIs shown in multiple views. This modified apparatus would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

	Regarding claim 17, modified Hansegard teaches the method in claim 16, as discussed above.

In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an method, further comprising displaying a first ROI indicator on a breast graphic responsive to receiving the indication of the first ROI in the first ultrasound image, and displaying a second ROI indicator on the breast graphic responsive to receiving the indication of the second ROI in the second ultrasound image ROI (Fig. 8 shows a viewing station 802that shows a scanned breast volume with an micro-calcification section denoted by triangles 804a-c on thick slice F. And a separate suspicious mass 806a-c are shown on a separate thick slice C).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of breast graphic with ROIs shown in multiple views for different ROIs. This modified method would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 18, modified Hansegard teaches the method in claim 17, as discussed above.
However, the combination of Hansegard and Wang is silent regarding a method, wherein the automatically providing a visual indication of proximity comprises automatically changing a look of the first ROI indicator, the second ROI indicator, or both if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or the first and second ROIs are located in a same quadrant of the breast.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an method, wherein the automatically providing a visual indication of proximity comprises automatically changing a look of the first ROI indicator, the second ROI indicator, or both if the relative distance between the first and second regions of interest (ROIs) is less than or equal to a predetermined amount or Fig. 8 shows a scanned breast volume with an micro-calcification section denoted by triangles 804a-c and a separate suspicious mass 806a-c. The views are shown based on the z-x plane, x-y plane, and a z-MLOp plane. Paragraph 0060 teaches that the annotations that are imposed on the images based on the location. This dependence on positional location for annotations means that it would be obvious that a threshold could be set to trigger the change of annotation format).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of multiple ROIs with varying shapes and sizes. This modified method would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 19, modified Hansegard teaches the method in claim 18, as discussed above.
However, the combination of Hansegard and Wang is silent regarding a method, wherein changing the look of the first ROI indicator, the second ROI indicator, or both may include changing a color, a fill, or a shape of the first ROI indicator, the second ROI indicator, or both.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an method, wherein changing the look of the first ROI indicator, the second ROI indicator, or both may include changing a color, a fill, or a shape of the first ROI indicator, the second ROI indicator, or both (Fig. 8 shows a scanned breast volume with an micro-calcification section denoted by triangles 804a-c and a separate suspicious mass 806a-c.).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of multiple ROIs with varying shapes and sizes. This modified method would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 20, modified Hansegard teaches the method in claim 17, as discussed above.

In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches an method, further comprising overlaying a quadrant indicator on the breast graphic (Fig. 18 shows the plurality bookmarks 1822, 1824, and 1826, and the nipple marker 1806 over the thick slice image 1802. Both the bookmark 1826 and nipple marker 1806 are in the top left quadrant that is created based on the marker 1822).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of a quadrant that is over a breast graphic. This modified method would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Regarding claim 21, modified Hansegard teaches the method in claim 17, as discussed above.
However, the combination of Hansegard and Wang is silent regarding a method, further comprising: 
registering an ultrasound probe with respect to the breast to obtain probe registration position data; and 
dividing a volume of the breast into quadrants based on the probe registration position data; and 
associating each of the first and second ROIs with a quadrant based on the location of each of the first and second ROIs within the volume.
In an analogous imaging field of endeavor, regarding the display of ROIs, Zhang teaches a method, further comprising: 
registering an ultrasound probe with respect to the breast to obtain probe registration position data (Paragraph 0077 teaches that the thick slice image is shown with its relationship to the ultrasound probe that was swept over the surface based on the frontal base icon 1712. This orientation information shows its relationship to the nipple marker. This image information is shown in the thick slice images 1702); and 
dividing a volume of the breast into quadrants based on the probe registration position data (The quadrants are seen in Fig. 18 where the nipple marker 1806 and bookmark 1826 are in the top left quadrant set by the position 1822. Paragraph 0078 teaches that the bookmarks 1822’ and 1824, are only shown when the vertical plane indicator passes over the cursor location set be the user. A similar procedure is found for the horizontal plane indicator 1827); and 
associating each of the first and second ROIs with a quadrant based on the location of each of the first and second ROIs within the volume (Fig. 18 where the nipple marker 1806 and bookmark 1826 are in the top left quadrant set by the position 1822.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Zhang’s teaching of a automatically annotating ROI based on probe information. This modified method would allow a user to promote sensitivity and specificity in a cost efficient manner (Paragraph 0005 of Zhang).

Claims 8-9, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hansegard et al. (PGPUB No. US 2012/0176365) in view of Wang et al. (PGPUB No. US 2003/0007598) further in view of Zhang et al. (PGPUB No. US 2010/0040274) further in view of Imamura et al. (PGPUB No. US 2009/0306514).

	Regarding claim 8, modified Hansegard teaches the ultrasound imaging system of claim 4, as discussed above.
	However, the combination of Hansegard, Wang, and Zhang is silent regarding an ultrasound imaging system, wherein the user interface is further configured to overlay a distance indicator on the breast graphic.

	In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches an ultrasound imaging system, wherein the user interface is further configured to overlay a distance indicator (Fig. 11 shows a first measurement marker 132 over the ultrasound display 100. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Imamura’s teaching of a distance indicator. This modified apparatus would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Regarding claim 9, modified Hansegard teaches the ultrasound imaging system of claim 8, as discussed above.
	However, the combination of Hansegard, Wang, and Zhang is silent regarding an ultrasound imaging system, wherein the distance indicator has a fixed length corresponding to the predetermined amount scaled to the breast graphic and wherein the distance indicator is movable, responsive to user input, with respect to the breast graphic.
	While teaching a breast graphic (Fig. 18), Wang is silent regarding an ultrasound imaging system, wherein the user interface is further configured to overlay a distance indicator on the breast graphic.
	In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches an ultrasound imaging system, wherein the distance indicator has a fixed length corresponding to the predetermined amount scaled to the breast graphic and wherein the distance indicator is movable, responsive to user input, with respect to the breast graphic (Fig. 11 shows a first measurement marker 132 over the ultrasound display 100. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0089 teaches that the operator is able to move a measurement marker over to a desired portion of the image. Paragraph 0083 teaches that the measurement markers can be rotated according to the user. Paragraph 0088 teaches that the selected measurement marker can have a user defined measurement that is previously stored).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Imamura’s teaching of a distance indicator that is moveable in response to the use input. This modified apparatus would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Regarding claim 22, modified Hansegard teaches the method of claim 21, as discussed above.
	However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, further comprising automatically displaying a distance indicator on the breast graphic adjacent to the first and second ROI indicators if the first and second ROIs are in different quadrants of the breast.
While teaching a breast graphic (Fig. 18), Wang is silent regarding a method, that displays a distance indicator between the first and second ROIs.
	In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches a method, further comprising automatically displaying a distance indicator on the breast graphic adjacent to the first and second ROI indicators if the first and second ROIs are in different quadrants of the breast (Fig. 12 shows a first and second measurement minor marker 111 and 112 with the measurement marker 110 between the two. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0077 teaches that the distance between the markers 111 and 112 can be obtained). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Imamura’s teaching of a distance indicator that can measure between two points. This modified method would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Regarding claim 23, modified Hansegard teaches the method of claim 22, as discussed above.
However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, wherein the distance indicator has a fixed length corresponding to the predetermined amount scaled to the breast graphic.
While teaching a breast graphic (Fig. 18), Wang is silent regarding a method, wherein the distance indicator has a fixed length corresponding to the predetermined amount scaled to the breast graphic.
In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches a method, wherein the distance indicator has a fixed length corresponding to the predetermined amount scaled to the breast graphic (Fig. 11 shows a first measurement marker 133 over the ultrasound display 100. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0089 teaches that the operator is able to move a measurement marker over to a desired portion of the image. Paragraph 0083 teaches that the measurement markers can be rotated according to the user. Paragraph 0088 teaches that the selected measurement marker can have a user defined measurement that is previously stored).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Imamura’s teaching of a distance indicator that is moveable in response to the use input. This modified method would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Regarding claim 24, modified Hansegard teaches the method of claim 23, as discussed above.
However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, wherein the distance indicator is movable relative to the first and second ROI indicators, and wherein the method further comprises receiving, responsive to user input, an indication to move the distance indicator to a location adjacent one or more other ROI indicators displayed on the breast graphic.
While teaching a breast graphic (Fig. 18), Wang is silent regarding a method, wherein the distance indicator is movable relative to the first and second ROI indicators, and wherein the method further comprises receiving, responsive to user input, an indication to move the distance indicator to a location adjacent one or more other ROI indicators displayed on the breast graphic.
In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches a method, wherein the distance indicator is movable relative to the first and second ROI indicators, and wherein the method further comprises receiving, responsive to user input, an indication to move the distance indicator to a location adjacent one or more other ROI indicators displayed on the breast graphic (Fig. 11 shows a first measurement marker 132 over the ultrasound display 100. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0089 teaches that the operator is able to move a measurement marker over to a desired portion of the image. Paragraph 0083 teaches that the measurement markers can be rotated according to the user. Paragraph 0088 teaches that the selected measurement marker can have a user defined measurement that is previously stored).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Imamura’s teaching of a distance indicator that is moveable in response to the use input. This modified method would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Regarding claim 25, modified Hansegard teaches the method of claim 24, as discussed above.
However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, wherein the indication to move the distance indicator comprises an indication to rotate the distance indicator to align the distance indicator with an axis passing through at least two ROI indicators displayed on the breast graphic.
While teaching a breast graphic (Fig. 18), Wang is silent regarding a method, wherein the indication to move the distance indicator comprises an indication to rotate the distance indicator to align the distance indicator with an axis passing through at least two ROI indicators displayed on the breast graphic.
In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches a method, wherein the indication to move the distance indicator comprises an indication to rotate the distance indicator to align the distance indicator with an axis passing through at least two ROI indicators displayed on the breast graphic (Fig. 11 shows a first measurement marker 132 over the ultrasound display 100. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0089 teaches that the operator is able to move a measurement marker over to a desired portion of the image. Paragraph 0083 teaches that the measurement markers can be rotated according to the user about a predetermined axis. Paragraph 0088 teaches that the selected measurement marker can have a user defined measurement that is previously stored.).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Imamura’s teaching of rotating a distance indicator to match a desired area. This modified method would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansegard et al. (PGPUB No. US 2012/0176365) in view of Wang et al. (PGPUB No. US 2003/0007598) further in view of Imamura et al. (PGPUB No. US 2009/0306514).

Regarding claim 10, modified Hansegard teaches the ultrasound imaging system of claim 4, as discussed above.
	However, the combination of Hansegard and Wang is silent regarding an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically overlay a distance indicator next to the first and second ROI indicators if the relative distance is less than or equal to the predetermined amount.
	In an analogous imaging field of endeavor, regarding the measurement of lesions and organs shown on an ultrasound image, Imamura teaches an ultrasound imaging system, wherein the instructions to automatically provide a visual indication of proximity include instructions to automatically overlay a distance indicator next to the first and second ROI indicators if the relative distance is less than or equal to the predetermined amount (Fig. 12 shows a first and second measurement minor marker 111 and 112 with the measurement marker 110 between the two. Paragraph 0107 teaches that the measurement can be done with respect to an identified lesion part and the Abstract teaches that this is for the acquisition quantitative information of subject tissues. Paragraph 0077 teaches that the distance between the markers 111 and 112 can be obtained. It would be obvious to one with ordinary skill in the art that they could implement this distance measurement in response to a predetermined amount).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard and Wang with Imamura’s teaching of a distance indicator between two ROI points based on a threshold value. This modified apparatus would allow a user to obtain quantitative information about the subject tissue over multiple ultrasound images (Paragraph 0017 of Imamura).

Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Hansegard et al. (PGPUB No. US 2012/0176365) in view of Wang et al. (PGPUB No. US 2003/0007598) further in view of Zhang et al. (PGPUB No. US 2010/0040274) further in view of Caluser et al. (PGPUB No. US 2015/0182191). 

Regarding claim 13, modified Hansegard teaches the ultrasound imaging system of claim 1, as discussed above.
	However, the combination of Hansegard, Wang, and Zhang is silent regarding an ultrasound imaging system, further comprising a probe configured to transmit ultrasound and receive ultrasound echo for acquiring the breast imaging data, wherein the probe is configured to be operatively associated with a position tracking system for generating the probe position data.
	In an analogous imaging field of endeavor, regarding the imaging of breast tissue, Caluser teaches an ultrasound imaging system, further comprising a probe configured to transmit ultrasound and receive ultrasound echo for acquiring the breast imaging data (Abstract teaches that the ultrasound probe is able to image an anatomical region of interest such as a breast), wherein the probe is configured to be Paragraph 0056 teaches that the sensors 48, 49, and 52 are able to track the ultrasound probe 34. Paragraph 0061 teaches that this position information is displayed with respect to the nipple in degrees and a distance from the nipple. Paragraph 0071 teaches that the position of the ultrasound probe is shown as a moving icon E, with respect to the nipple C as seen in Fig. 4).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Caluser’s teaching of using a position tracking system to get position information. This modified apparatus would allow a user to with an imaging system that is not time consuming or prone to errors (Paragraph 0007 of Caluser).

Regarding claim 14, modified Hansegard teaches the ultrasound imaging system of claim 13, as discussed above.
	However, the combination of Hansegard, Wang, and Zhang is silent regarding an ultrasound imaging system, wherein the processor is further configured to spatially register the probe to a nipple of an imaged breast and automatically annotate a displayed ultrasound image with a radial position and a radial distance from the nipple of a region of interest in the displayed ultrasound image.
In an analogous imaging field of endeavor, regarding the imaging of breast tissue, Caluser teaches an ultrasound imaging system, wherein the processor is further configured to spatially register the probe to a nipple of an imaged breast and automatically annotate a displayed ultrasound image with a radial position and a radial distance from the nipple of a region of interest in the displayed ultrasound image (Paragraph 0056 teaches that the sensors 48, 49, and 52 are able to track the ultrasound probe 34. Paragraph 0061 teaches that this position information is displayed with respect to the nipple in degrees and a distance from the nipple. This information includes the position of the probe E and the targets F and G. Paragraph 0071 teaches that the position of the ultrasound probe is shown as a moving icon E, with respect to the nipple C as seen in Fig. 4. Paragraph 0070 teaches that the tracking of the system is done in real-time and is automatic).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Caluser’s teaching of annotating targets based on their relationship to the nipple. This modified apparatus would allow a user to with an imaging system that is not time consuming or prone to errors (Paragraph 0007 of Caluser).

Regarding claim 26, modified Hansegard teaches the method in claim 21, as discussed above. 
	However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, wherein registering the ultrasound probe includes instructing the user to center the probe on the nipple of the breast in a first orientation followed by an orthogonal orientation to obtain the probe registration position data and estimating a spatial location of the nipple of the breast based, in part, on the probe registration position data.
In an analogous imaging field of endeavor, regarding the imaging of breast tissue, Caluser teaches a method, wherein registering the ultrasound probe includes instructing the user to center the probe on the nipple of the breast in a first orientation followed by an orthogonal orientation to obtain the probe registration position data and estimating a spatial location of the nipple of the breast based, in part, on the probe registration position data (Paragraph 0126 teaches that the probe position and orientation can be dynamically referenced to the nipple point position and to mitigate overlapping and the plane can be projected in a manner perpendicular to the breast surface. Paragraph 0071 teaches that the position of the ultrasound probe is shown as a moving icon E, with respect to the nipple C as seen in Fig. 4.).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Caluser’s teaching of registering ultrasound images based on the orthogonal position of the probe with respect to the 

Regarding claim 27, modified Hansegard teaches the method in claim 26, as discussed above. 
	However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, further comprising using the spatial location of the nipple to estimate a radial position and a radial distance from the nipple for each of the first and second ROIs.
	In an analogous imaging field of endeavor, regarding the imaging of breast tissue, Caluser teaches a method, further comprising using the spatial location of the nipple to estimate a radial position and a radial distance from the nipple for each of the first and second ROIs (Paragraph 0056 teaches that the sensors 48, 49, and 52 are able to track the ultrasound probe 34. Paragraph 0061 teaches that this position information is displayed with respect to the nipple in degrees and a distance from the nipple. This information includes the position of the probe E and the targets F and G. Paragraph 0071 teaches that the position of the ultrasound probe is shown as a moving icon E, with respect to the nipple C as seen in Fig. 4. Paragraph 0070 teaches that the tracking of the system is done in real-time and is automatic).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Caluser’s teaching of a spatial location that is a radial relationship between a first and second ROI to a nipple. This modified apparatus would allow a user to with an imaging system that is not time consuming or prone to errors (Paragraph 0007 of Caluser).

Regarding claim 28, modified Hansegard teaches the method in claim 27, as discussed above. 
	However, the combination of Hansegard, Wang, and Zhang is silent regarding a method, further comprising automatically annotating any one of the first image and the second image with the estimated radial position and radial distance of the respective first ROI or second ROI.
Paragraph 0056 teaches that the sensors 48, 49, and 52 are able to track the ultrasound probe 34. Paragraph 0061 teaches that this position information is displayed with respect to the nipple in degrees and a distance from the nipple. This information includes the position of the probe E and the targets F and G. Paragraph 0071 teaches that the position of the ultrasound probe is shown as a moving icon E, with respect to the nipple C as seen in Fig. 4. Under the body part diagram, the coordinate information of the targets F and G are shown. Paragraph 0070 teaches that the tracking of the system is done in real-time and is automatic).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hansegard, Wang, and Zhang with Caluser’s teaching of a spatial location that is a radial relationship between a first and second ROI to a nipple. This modified apparatus would allow a user to with an imaging system that is not time consuming or prone to errors (Paragraph 0007 of Caluser).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
/A.S.V./Examiner, Art Unit 3793